EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of
November 18, 2003, among Wave Systems Corp., a Delaware corporation (the
“Company”), and the purchasers identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

 


ARTICLE I
DEFINITIONS


 


I.1                                   DEFINITIONS.  IN ADDITION TO THE TERMS
DEFINED ELSEWHERE IN THIS AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE MEANINGS INDICATED IN THIS SECTION 1.1:


 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.  With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing” means the closing of the purchase and sale of the Common Stock and the
Warrants pursuant to Section 2.1.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to the Purchasers’ obligations to pay the Subscription
Amount have been satisfied or waived.

 

1

--------------------------------------------------------------------------------


 

“Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 PM (New York time), or (b) if there is no such price
on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 PM (New York
time) for the closing bid price for regular session trading on such day), or (c)
if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
closing bid price of the Common Stock for such date (or the nearest preceding
date) on the OTC Bulletin Board (as reported by Bloomberg L.P. at 4:15 PM (New
York time), (d) if the Common Stock is not then listed or quoted on the Trading
Market and if prices for the Common Stock are then reported in the “pink sheets”
published by the Pink Sheets LLC (formerly the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (e) if the shares of Common Stock are not then publicly traded the
fair market value of a share of Common Stock as determined by a qualified
independent appraiser selected in good faith by the Purchasers of a majority in
interest of the Shares then outstanding.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means Bingham McCutchen LLP.

 

“Disclosure Schedules” means the Disclosure Schedules delivered concurrently
herewith.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Escrow Agreement” shall mean the Escrow Agreement dated the date of this
Agreement among the Company, each Purchaser and the Escrow Agent, in the form of
Exhibit D hereto.

 

“Escrow Agent” shall mean Feldman Weinstein LLP with offices located at 420
Lexington Avenue, Suite 2620, New York, New York 10170-0002.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

2

--------------------------------------------------------------------------------


 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Losses” means a lien, charge, security interest, encumbrance, rights of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Per Share Purchase Price” equals $1.90 , subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Statement” means the registration statement to be filed by the
Company pursuant to the Registration Rights Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and each Purchaser, in the
form of Exhibit A hereto.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Subscription Amount” means, as to each Purchaser, the amounts set forth below
such Purchaser’s signature block on the signature page hereto, in United States
dollars and in immediately available funds.

 

3

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean the subsidiaries of the Company, if any, set forth on
Schedule 3.1(a).

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over the counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the over the
counter market as reported by the National Quotation Bureau Incorporated (or any
similar organization or agency succeeding its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market, the
Nasdaq SmallCap Market or the over-the-counter bulletin board.

 

“Transaction Documents” means this Agreement, the Warrants, the Escrow Agreement
and the Registration Rights Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg Financial
L.P. (based on a Trading Day from 9:30 a.m. ET to 4:02 p.m. Eastern Time) using
the VAP function; (b) if the Common Stock is not then listed or quoted on an
Trading Market and if prices for the Common Stock are then quoted on the OTC
Bulletin Board, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board; (c)  if the
Common Stock is not then listed or quoted on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
the National Quotation Bureau Incorporated (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (d) in all other cases, the fair
market value of a share of Common Stock as determined by a nationally
recognized-independent appraiser selected in good faith by Purchasers holding a
majority of Shares then outstanding.

 

“Warrants” means the Common Stock purchase warrants, in the form of Exhibit C,
issuable to the Purchasers at the Closing.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

4

--------------------------------------------------------------------------------


 


ARTICLE II
PURCHASE AND SALE


 


II.1                               CLOSING.    AT THE CLOSING, EACH PURCHASER
SHALL PURCHASE FROM THE COMPANY, SEVERALLY AND NOT JOINTLY WITH THE OTHER
PURCHASERS, AND THE COMPANY SHALL ISSUE AND SELL TO EACH PURCHASER, (A) A NUMBER
OF SHARES EQUAL TO SUCH PURCHASER’S SUBSCRIPTION AMOUNT DIVIDED BY THE PER SHARE
PURCHASE PRICE AND (B) THE WARRANTS AS DETERMINED PURSUANT TO
SECTION 2.2(A)(III) – (V).  THE MAXIMUM AGGREGATE SUBSCRIPTION AMOUNTS SHALL NOT
EXCEED $20,000,000.  UPON SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 2.2, THE CLOSING SHALL OCCUR AT THE OFFICES OF THE ESCROW AGENT, OR SUCH
OTHER LOCATION AS THE PARTIES SHALL MUTUALLY AGREE.


 


II.2                               CLOSING CONDITIONS.


 


(A)                                  AT THE CLOSING THE COMPANY SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE ESCROW AGENT (EXCEPT AS OTHERWISE PROVIDED BELOW):


 

(I)                                     THIS AGREEMENT DULY EXECUTED BY THE
COMPANY;

 

(II)                                  A CERTIFICATE EVIDENCING A NUMBER OF
SHARES EQUAL TO SUCH PURCHASER’S SUBSCRIPTION AMOUNT DIVIDED BY THE PER SHARE
PURCHASE PRICE, REGISTERED IN THE NAME OF SUCH PURCHASER;

 

(III)                               A WARRANT, REGISTERED IN THE NAME OF SUCH
PURCHASER, PURSUANT TO WHICH SUCH PURCHASER SHALL HAVE THE RIGHT TO PURCHASE UP
TO THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO 25% OF THE SHARES TO BE ISSUED
TO SUCH PURCHASER AT THE CLOSING, WHICH SHALL BE EXERCISABLE IMMEDIATELY AND
HAVE AN EXERCISE PRICE EQUAL TO $ 2.62 AND BE EXERCISABLE FOR A PERIOD OF 3
YEARS;

 

(IV)                              THE REGISTRATION RIGHTS AGREEMENT DULY
EXECUTED BY THE COMPANY;

 

(V)                                 THE ESCROW AGREEMENT AND RELEASE NOTICE; AND

 

(VI)                              A LEGAL OPINION OF COMPANY COUNSEL, IN THE
FORM OF EXHIBIT B ATTACHED HERETO.

 


(B)                                 AT THE CLOSING EACH PURCHASER SHALL DELIVER
OR CAUSE TO BE DELIVERED BY THE ESCROW AGENT TO THE COMPANY THE FOLLOWING:


 

(I)                                     THIS AGREEMENT DULY EXECUTED BY SUCH
PURCHASER;

 

(II)                                  SUCH PURCHASER’S SUBSCRIPTION AMOUNT BY
WIRE TRANSFER TO THE ACCOUNT OF THE COMPANY USING THE INSTRUCTIONS ATTACHED
HERETO AS EXHIBIT A; AND

 

(III)                               THE REGISTRATION RIGHTS AGREEMENT DULY
EXECUTED BY SUCH PURCHASER.

 


(C)                                  ALL REPRESENTATIONS AND WARRANTIES OF THE
OTHER PARTY CONTAINED HEREIN SHALL REMAIN TRUE AND CORRECT AS OF THE CLOSING
DATE AND ALL COVENANTS OF THE OTHER PARTY SHALL HAVE BEEN PERFORMED IF DUE PRIOR
TO SUCH DATE.

 

5

--------------------------------------------------------------------------------


 


(D)                                 FROM THE DATE HEREOF TO THE CLOSING DATE,
TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION
(EXCEPT FOR ANY SUSPENSION OF TRADING OF LIMITED DURATION AGREED TO BY THE
COMPANY, WHICH SUSPENSION SHALL BE TERMINATED PRIOR TO THE CLOSING), AND, AT ANY
TIME PRIOR TO THE CLOSING DATE, TRADING IN SECURITIES GENERALLY AS REPORTED BY
BLOOMBERG FINANCIAL MARKETS SHALL NOT HAVE BEEN SUSPENDED OR LIMITED, OR MINIMUM
PRICES SHALL NOT HAVE BEEN ESTABLISHED ON SECURITIES WHOSE TRADES ARE REPORTED
BY SUCH SERVICE, OR ON ANY TRADING  MARKET, NOR SHALL A BANKING MORATORIUM HAVE
BEEN DECLARED EITHER BY THE UNITED STATES OR NEW YORK STATE AUTHORITIES NOR
SHALL THERE HAVE OCCURRED ANY NEW MATERIAL OUTBREAK OR ESCALATION OF HOSTILITIES
OR OTHER NATIONAL OR INTERNATIONAL CALAMITY OF SUCH MAGNITUDE IN ITS EFFECT ON,
OR ANY MATERIAL ADVERSE CHANGE IN, ANY FINANCIAL MARKET WHICH, IN EACH CASE, IN
THE REASONABLE JUDGMENT OF EACH PURCHASER, MAKES IT IMPRACTICABLE OR INADVISABLE
TO PURCHASE THE SHARES AT THE SUCH CLOSING.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 


III.1                           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 
EXCEPT AS SET FORTH UNDER THE CORRESPONDING SECTION OF THE DISCLOSURE SCHEDULES
ATTACHED HERETO (THE “DISCLOSURE SCHEDULES”) WHICH DISCLOSURE SCHEDULES SHALL BE
DEEMED A PART HEREOF, THE COMPANY HEREBY MAKES THE REPRESENTATIONS AND
WARRANTIES SET FORTH BELOW TO EACH PURCHASER


 


(A)                                  SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR
INDIRECT SUBSIDIARIES.  THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE
CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH SUBSIDIARY FREE AND CLEAR OF ANY
LIENS, AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH
SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE AND FREE OF
PREEMPTIVE AND SIMILAR RIGHTS.  IF THE COMPANY HAS NO SUBSIDIARIES, THEN
REFERENCES IN THE TRANSACTION DOCUMENTS TO THE SUBSIDIARIES WILL BE DISREGARDED.


 


(B)                                 ORGANIZATION AND QUALIFICATION.  EACH OF THE
COMPANY AND THE SUBSIDIARIES IS AN ENTITY DULY INCORPORATED OR OTHERWISE
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE
REQUISITE POWER AND AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO
CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN VIOLATION OF ANY OF THE PROVISIONS OF ITS RESPECTIVE
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS.  EACH OF THE COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED
TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY
IN EACH JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY
OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE
SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE, (I) COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE ADVERSELY AFFECT THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) HAS HAD OR COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT ON THE RESULTS OF OPERATIONS,
ASSETS, PROSPECTS, BUSINESS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY
AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OR (III) COULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, ADVERSELY IMPAIR THE COMPANY’S ABILITY

 

6

--------------------------------------------------------------------------------


 


TO PERFORM FULLY ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY OF THE TRANSACTION
DOCUMENTS (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”).


 


(C)                                  AUTHORIZATION; ENFORCEMENT.  THE COMPANY
HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE
TO CARRY OUT ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  THE EXECUTION AND
DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE COMPANY AND NO
FURTHER CONSENT OR ACTION IS REQUIRED BY THE COMPANY OTHER THAN REQUIRED
APPROVALS.  EACH OF THE TRANSACTION DOCUMENTS HAS BEEN (OR UPON DELIVERY WILL
BE) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE
TERMS HEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE COMPANY
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY
AND GENERAL PRINCIPLES OF EQUITY.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN
VIOLATION OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.


 


(D)                                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT: (I)
CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS, OR (II) SUBJECT TO OBTAINING THE REQUIRED APPROVALS, CONFLICT
WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR
BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME
OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT
(EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO
WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET
OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR (III) RESULT, IN A
VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR
OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR
A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND
REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY
IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH
AS HAS NOT HAD OR COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(E)                                  FILINGS, CONSENTS AND APPROVALS.  THE
COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER
OF, GIVE ANY NOTICE TO, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR
OTHER FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS, OTHER THAN (I) FILINGS REQUIRED PURSUANT TO SECTION 4.6
OF THIS AGREEMENT, (II) THE FILING WITH THE COMMISSION OF THE REGISTRATION
STATEMENT, (III) APPLICATION(S) TO EACH APPLICABLE TRADING MARKET FOR THE
LISTING OF THE SHARES AND WARRANT SHARES FOR TRADING THEREON IN THE TIME AND
MANNER REQUIRED THEREBY, AND (IV) THE FILING OF FORM D WITH THE COMMISSION AND
SUCH FILINGS AS ARE REQUIRED TO BE MADE UNDER

 

7

--------------------------------------------------------------------------------


 


APPLICABLE STATE SECURITIES LAWS ((I) THROUGH (IV) ABOVE ARE COLLECTIVELY
REFERRED TO HEREIN AS THE “REQUIRED APPROVALS”).


 


(F)                                    ISSUANCE OF THE SECURITIES.  THE SHARES
AND WARRANTS ARE DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE
WITH THE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE AND CLEAR OF ALL LIENS IMPOSED BY THE COMPANY OTHER THAN
RESTRICTIONS ON TRANSFER PROVIDED FOR IN THE TRANSACTION DOCUMENTS.  THE WARRANT
SHARES, WHEN ISSUED IN ACCORDANCE WITH THE TERMS OF THE TRANSACTION DOCUMENTS,
WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL
LIENS IMPOSED BY THE COMPANY.  THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED
CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK ISSUABLE PURSUANT TO
THIS AGREEMENT AND THE WARRANTS.


 


(G)                                 CAPITALIZATION.  THE CAPITALIZATION OF THE
COMPANY AS OF NOVEMBER 5, 2003 IS AS DESCRIBED ON SCHEDULE 3.1(G).  THE COMPANY
HAS NOT ISSUED ANY CAPITAL STOCK SINCE SUCH DATE OTHER THAN PURSUANT TO THE
EXERCISE OF EMPLOYEE STOCK OPTIONS UNDER THE COMPANY’S STOCK OPTION PLANS, THE
ISSUANCE OF SHARES OF COMMON STOCK TO EMPLOYEES PURSUANT TO THE COMPANY’S
EMPLOYEE STOCK PURCHASE PLAN AND PURSUANT TO THE CONVERSION OR EXERCISE OF
OUTSTANDING COMMON STOCK EQUIVALENTS.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(G),
NO PERSON HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF
PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 3.1(G) AND EXCEPT AS A RESULT OF THE PURCHASE AND SALE OF THE
SECURITIES, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIPT RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR
GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON
STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE
COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF
COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF
COMMON STOCK.  EXCEPT AS SET FORTH ON SCHEDULE 3.1(G), THE ISSUANCE AND SALE OF
THE SECURITIES WILL NOT OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR
OTHER SECURITIES TO ANY PERSON (OTHER THAN THE PURCHASERS) AND WILL NOT RESULT
IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE,
CONVERSION, EXCHANGE OR RESET PRICE UNDER SUCH SECURITIES.


 


(H)                                 SEC REPORTS; FINANCIAL STATEMENTS.  THE
COMPANY HAS FILED ALL REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES
ACT AND THE EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF,
FOR THE TWO YEARS PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE
COMPANY WAS REQUIRED BY LAW TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS
BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS”) ON A TIMELY BASIS OR
HAS RECEIVED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC
REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  THE COMPANY HAS
IDENTIFIED AND MADE AVAILABLE TO THE PURCHASERS A COPY OF ALL SEC REPORTS FILED
WITHIN THE 10 DAYS PRECEDING THE DATE HEREOF.  AS OF THEIR RESPECTIVE DATES, THE
SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO

 

8

--------------------------------------------------------------------------------


 


STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE
SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND THE RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT
THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON
A CONSISTENT BASIS DURING THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE
OTHERWISE SPECIFIED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, AND
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY
AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE
RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE
CASE OF UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.


 


(I)                                     MATERIAL CHANGES.  SINCE THE DATE OF THE
LATEST AUDITED FINANCIAL STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS
SPECIFICALLY DISCLOSED IN THE SEC REPORTS: (I) THERE HAS BEEN NO EVENT,
OCCURRENCE OR DEVELOPMENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES
(CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
(B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL
STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE
COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING OR THE
IDENTITY OF ITS AUDITORS, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND
OR DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED,
REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL
STOCK, AND (V) THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER,
DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK OPTION OR
SIMILAR PLANS.


 


(J)                                     LITIGATION.  THERE IS NO ACTION, SUIT,
INQUIRY, NOTICE OF VIOLATION, PROCEEDING OR INVESTIGATION PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY, ANY
SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT,
ARBITRATOR, GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY
(FEDERAL, STATE, COUNTY, LOCAL OR FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH:
(I) ADVERSELY AFFECTS OR CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
ANY OF THE TRANSACTION DOCUMENTS OR THE SECURITIES OR (II) COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY, NOR ANY DIRECTOR OR OFFICER THEREOF, IS OR HAS BEEN THE SUBJECT OF
ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE
SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY THAT HAS HAD OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. THE COMPANY DOES
NOT HAVE PENDING BEFORE THE COMMISSION ANY REQUEST FOR CONFIDENTIAL TREATMENT OF
INFORMATION.  THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS
NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE COMMISSION INVOLVING THE
COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE COMPANY THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE
COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING THE
EFFECTIVENESS OF ANY

 

9

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE
ACT OR THE SECURITIES ACT.


 


(K)                                  LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE
EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF
THE EMPLOYEES OF THE COMPANY WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(L)                                     COMPLIANCE.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY: (I) IS IN DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS
OCCURRED THAT HAS NOT BEEN WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD RESULT IN A DEFAULT BY THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE
COMPANY OR ANY SUBSIDIARY RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER
OR THAT IT IS IN VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF
ITS PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN
WAIVED) THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, (II) IS IN VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL BODY THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, OR (III) IS OR HAS BEEN IN VIOLATION OF ANY STATUTE,
RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY THAT HAS HAD OR COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(M)                               REGULATORY PERMITS.  THE COMPANY AND THE
SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE
APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH PERMITS COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO
THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


 


(N)                                 TITLE TO ASSETS.  THE COMPANY AND THE
SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY
OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE
SUBSIDIARIES AND GOOD AND MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY
THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, IN
EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE
SUBSIDIARIES AND LIENS FOR THE PAYMENT OF FEDERAL, STATE OR OTHER TAXES, THE
PAYMENT OF WHICH IS NEITHER DELINQUENT NOR SUBJECT TO PENALTIES.  ANY REAL
PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE
HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES OF WHICH THE COMPANY
AND THE SUBSIDIARIES ARE IN COMPLIANCE, EXCEPT WHERE THE FAILURE TO BE IN
COMPLIANCE WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(O)                                 PATENTS AND TRADEMARKS.  THE COMPANY AND THE
SUBSIDIARIES HAVE, OR HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS,
TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
LICENSES AND OTHER SIMILAR RIGHTS NECESSARY OR MATERIAL FOR USE IN CONNECTION
WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND WHICH THE
FAILURE TO SO HAVE HAS HAD OR COULD REASONABLY BE EXPECTED TO RESULT IN A

 

10

--------------------------------------------------------------------------------


 


MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”). 
NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED A WRITTEN NOTICE THAT THE
INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY VIOLATES OR
INFRINGES UPON THE RIGHTS OF ANY PERSON THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF THE
COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE AND THERE IS NO
EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE INTELLECTUAL PROPERTY
RIGHTS THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(P)                                 INSURANCE.  THE COMPANY AND THE SUBSIDIARIES
ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH
LOSSES AND RISKS AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE
BUSINESSES IN WHICH THE COMPANY AND THE SUBSIDIARIES ARE ENGAGED.  TO THE BEST
OF COMPANY’S KNOWLEDGE, SUCH INSURANCE CONTRACTS AND POLICIES ARE ACCURATE AND
COMPLETE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY REASON TO BELIEVE THAT
IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH
COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE
NECESSARY TO CONTINUE ITS BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.


 


(Q)                                 TRANSACTIONS WITH AFFILIATES AND EMPLOYEES. 
EXCEPT AS REQUIRED TO BE SET FORTH IN THE SEC REPORTS, NONE OF THE OFFICERS OR
DIRECTORS OF THE COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE
EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE
COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND
DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR
THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY OFFICER,
DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY ENTITY IN
WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER, IN EACH CASE IN EXCESS OF $60,000
THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT OTHER THAN (I) FOR PAYMENT OF SALARY OR CONSULTING FEES FOR SERVICES
RENDERED, (II) REIMBURSEMENT FOR EXPENSES INCURRED ON BEHALF OF THE COMPANY AND
(III) FOR OTHER EMPLOYEE BENEFITS, INCLUDING STOCK OPTION AGREEMENTS UNDER ANY
STOCK OPTION PLAN OF THE COMPANY.


 


(R)                                    SARBANES-OXLEY; INTERNAL ACCOUNTING
CONTROLS.  THE COMPANY IS IN MATERIAL COMPLIANCE WITH ALL PROVISIONS OF THE
SARBANES-OXLEY ACT OF 2002 WHICH ARE APPLICABLE TO IT AS OF THE CLOSING DATE AND
THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  THE COMPANY AND THE SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL
ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I)
TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN
ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED
ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES. THE
COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN
EXCHANGE ACT RULES 13A-15(E) AND 15D-15(E)) FOR THE COMPANY AND DESIGNED SUCH

 

11

--------------------------------------------------------------------------------


 


DISCLOSURES CONTROLS AND PROCEDURES TO ENSURE THAT MATERIAL INFORMATION RELATING
TO THE COMPANY, INCLUDING ITS SUBSIDIARIES, IS MADE KNOWN TO THE CERTIFYING
OFFICERS BY OTHERS WITHIN THOSE ENTITIES, PARTICULARLY DURING THE PERIOD IN
WHICH THE COMPANY’S MOST RECENTLY FILED PERIOD REPORT UNDER THE EXCHANGE ACT, AS
THE CASE MAY BE, IS BEING PREPARED.  THE COMPANY’S CERTIFYING OFFICERS HAVE
EVALUATED THE EFFECTIVENESS OF THE COMPANY’S CONTROLS AND PROCEDURES AS OF THE
DATE OF ITS MOST RECENTLY FILED PERIOD REPORT UNDER THE EXCHANGE ACT (SUCH DATE,
THE “EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS MOST RECENTLY FILED PERIOD
REPORT UNDER THE EXCHANGE ACT THE CONCLUSIONS OF THE CERTIFYING OFFICERS ABOUT
THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR
EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE, THERE HAVE
BEEN NO SIGNIFICANT CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS SUCH TERM IS
DEFINED IN ITEM 307(B) OF REGULATION S-K UNDER THE EXCHANGE ACT) OR, THE
COMPANY’S KNOWLEDGE, IN OTHER FACTORS THAT COULD SIGNIFICANTLY AFFECT THE
COMPANY’S INTERNAL CONTROLS AND THAT HAD HAD OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(S)                                  CERTAIN FEES.  EXCEPT AS SET FORTH IN THIS
AGREEMENT AND ON SCHEDULE 3.1(S), NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS
ARE OR WILL BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR
CONSULTANT, FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OTHER THAN TO
JP CAREY SECURITIES INC., PURSUANT TO A PLACEMENT AGENCY AGREEMENT, DATED
OCTOBER 23, 2003, AND THE COMPANY HAS NOT TAKEN ANY ACTION THAT WOULD CAUSE ANY
PURCHASER TO BE LIABLE FOR ANY SUCH FEES OR COMMISSIONS.  THE COMPANY AGREES
THAT THE PURCHASERS SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY FEES OR WITH
RESPECT TO ANY CLAIMS MADE BY OR ON BEHALF OF ANY PERSON FOR FEES OF THE TYPE
CONTEMPLATED BY THIS SECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(T)                                    PRIVATE PLACEMENT.  ASSUMING THE ACCURACY
OF THE PURCHASERS REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SECURITIES BY THE COMPANY TO THE PURCHASERS AS CONTEMPLATED HEREBY IN ACCORDANCE
WITH THE TERMS OF THE TRANSACTION DOCUMENTS. THE ISSUANCE AND SALE OF THE
SECURITIES HEREUNDER DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF THE
TRADING MARKET.


 


(U)                                 INVESTMENT COMPANY.  THE COMPANY IS NOT, AND
IS NOT AN AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(V)                                 REGISTRATION RIGHTS.  EXCEPT AS SET FORTH ON
THE DISCLOSURE SCHEDULE TO THE REGISTRATION RIGHTS AGREEMENT, NO PERSON HAS ANY
RIGHT TO CAUSE THE COMPANY TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT
OF ANY SECURITIES OF THE COMPANY THAT HAVE NOT BEEN SATISFIED.


 


(W)                               LISTING.  THE COMPANY IS CURRENTLY IN
COMPLIANCE WITH NASDAQ’S LISTING REQUIREMENTS.

 

12

--------------------------------------------------------------------------------


 


(X)                                   TAX STATUS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS MADE OR FILED ALL FEDERAL, STATE AND FOREIGN INCOME AND ALL
OTHER TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO
WHICH IT IS SUBJECT (UNLESS AND ONLY TO THE EXTENT THAT THE COMPANY AND EACH OF
ITS SUBSIDIARIES HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR
THE PAYMENT OF ALL UNPAID AND UNREPORTED TAXES) AND HAS PAID ALL TAXES AND OTHER
GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR
DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE
BEING CONTESTED IN GOOD FAITH AND HAS SET ASIDE ON ITS BOOKS PROVISIONS
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE
PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY.  THERE ARE NO
UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF
ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH
CLAIM.  THE COMPANY HAS NOT EXECUTED A WAIVER WITH RESPECT TO THE STATUTE OF
LIMITATIONS RELATING TO THE ASSESSMENT OR COLLECTION OF ANY FOREIGN, FEDERAL,
STATUE OR LOCAL TAX.  NONE OF THE COMPANY’S TAX RETURNS IS PRESENTLY BEING
AUDITED BY ANY TAXING AUTHORITY.


 


(Y)                                 DISCLOSURE.  THE COMPANY CONFIRMS THAT,
NEITHER THE COMPANY NOR ANY OTHER PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY
OF THE PURCHASERS OR THEIR AGENTS OR COUNSEL WITH ANY INFORMATION THAT
CONSTITUTES OR MIGHT CONSTITUTE MATERIAL, NON-PUBLIC INFORMATION.  THE COMPANY
UNDERSTANDS AND CONFIRMS THAT THE PURCHASERS WILL RELY ON THE FOREGOING
REPRESENTATIONS AND COVENANTS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE
COMPANY.  ALL DISCLOSURE PROVIDED TO THE PURCHASERS REGARDING THE COMPANY, ITS
BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE SCHEDULES TO
THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE COMPANY WITH RESPECT TO THE
REPRESENTATIONS AND WARRANTIES MADE HEREIN ARE TRUE AND CORRECT WITH RESPECT TO
SUCH REPRESENTATIONS AND WARRANTIES AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING. THE COMPANY ACKNOWLEDGES AND AGREES THAT NO PURCHASER
MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN
SECTION 3.2 HEREOF.


 


(Z)                                   NO INTEGRATED OFFERING.  ASSUMING THE
ACCURACY OF THE PURCHASERS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 3.2, NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR
SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER
CIRCUMSTANCES THAT WOULD CAUSE THIS OFFERING OF THE SECURITIES TO BE INTEGRATED
WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE SECURITIES ACT.


 


(AA)                            SOLVENCY.  BASED ON THE FINANCIAL CONDITION OF
THE COMPANY AS OF THE CLOSING DATE AFTER GIVING EFFECT TO THE RECEIPT BY THE
COMPANY OF THE PROCEEDS FROM THE SALE OF THE SECURITIES HEREUNDER, (I) THE
COMPANY’S FAIR SALEABLE VALUE OF ITS ASSETS EXCEEDS THE AMOUNT THAT WILL BE
REQUIRED TO BE PAID ON OR IN RESPECT OF THE COMPANY’S EXISTING DEBTS AND OTHER
LIABILITIES (INCLUDING KNOWN CONTINGENT LIABILITIES) AS THEY MATURE; (II) THE
COMPANY’S ASSETS DO NOT CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY ON ITS
BUSINESS FOR THE CURRENT FISCAL YEAR AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED

 

13

--------------------------------------------------------------------------------


 


INCLUDING ITS CAPITAL NEEDS TAKING INTO ACCOUNT THE PARTICULAR CAPITAL
REQUIREMENTS OF THE BUSINESS CONDUCTED BY THE COMPANY, AND PROJECTED CAPITAL
REQUIREMENTS AND CAPITAL AVAILABILITY THEREOF; AND (III) THE CURRENT CASH FLOW
OF THE COMPANY, TOGETHER WITH THE PROCEEDS THE COMPANY WOULD RECEIVE, WERE IT TO
LIQUIDATE ALL OF ITS ASSETS, AFTER TAKING INTO ACCOUNT ALL ANTICIPATED USES OF
THE CASH, WOULD BE SUFFICIENT TO PAY ALL AMOUNTS ON OR IN RESPECT OF ITS DEBT
WHEN SUCH AMOUNTS ARE REQUIRED TO BE PAID.  THE COMPANY DOES NOT INTEND TO INCUR
DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT
THE TIMING AND AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT OF ITS DEBT).


 


(BB)                          ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF
SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT THE PURCHASERS ARE ACTING
SOLELY IN THE CAPACITY OF ARM’S LENGTH PURCHASERS WITH RESPECT TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY FURTHER ACKNOWLEDGES THAT
NO PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN
ANY SIMILAR CAPACITY) WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND ANY STATEMENT MADE BY ANY PURCHASER OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY IS NOT ADVICE OR A RECOMMENDATION AND IS MERELY
INCIDENTAL TO THE PURCHASERS’ PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER
REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THIS
AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE COMPANY AND
ITS REPRESENTATIVES.


 


(CC)                            FORM S-3 ELIGIBILITY.  THE COMPANY IS ELIGIBLE
TO REGISTER THE RESALE OF ITS COMMON STOCK BY THE PURCHASERS UNDER FORM S-3
PROMULGATED UNDER THE SECURITIES ACT.


 


(DD)                          NO DISAGREEMENTS WITH ACCOUNTANTS AND LAWYERS. 
THERE ARE NO DISAGREEMENTS OF ANY KIND PRESENTLY EXISTING, OR REASONABLY
ANTICIPATED BY THE COMPANY TO ARISE THAT HAS HAD OR COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, BETWEEN THE ACCOUNTANTS AND LAWYERS
FORMERLY OR PRESENTLY EMPLOYED BY THE COMPANY AND THE COMPANY IS CURRENT WITH
RESPECT TO ANY FEES OWED TO ITS ACCOUNTANTS AND LAWYERS.


 


III.2                           REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.  EACH PURCHASER HEREBY, FOR ITSELF AND FOR NO OTHER PURCHASER,
REPRESENTS AND WARRANTS AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE TO THE
COMPANY AS FOLLOWS:


 


(A)                                  ORGANIZATION; AUTHORITY.  IF A PURCHASER IS
AN ENTITY, SUCH PURCHASER IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION WITH FULL
RIGHT, CORPORATE OR PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND
OTHERWISE TO CARRY OUT ITS OBLIGATIONS THEREUNDER. THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF SUCH
PURCHASER.  EACH TRANSACTION DOCUMENT TO WHICH IT IS PARTY HAS BEEN DULY
EXECUTED BY SUCH PURCHASER, AND WHEN DELIVERED BY SUCH PURCHASER IN ACCORDANCE
WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION
OF SUCH

 

14

--------------------------------------------------------------------------------


 


PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS EXCEPT (I) AS
LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO
THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW.


 


(B)                                 INVESTMENT INTENT.  SUCH PURCHASER
UNDERSTANDS THAT THE SECURITIES ARE “RESTRICTED SECURITIES” AND HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW AND
IS ACQUIRING THE SECURITIES AS PRINCIPAL FOR ITS OWN ACCOUNT FOR INVESTMENT
PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING SUCH
SECURITIES OR ANY PART THEREOF, HAS NO PRESENT INTENTION OF DISTRIBUTING ANY OF
SUCH SECURITIES AND HAS NO ARRANGEMENT OR UNDERSTANDING WITH ANY OTHER PERSONS
REGARDING THE DISTRIBUTION OF SUCH SECURITIES (THIS REPRESENTATION AND WARRANTY
NOT LIMITING SUCH PURCHASER’S RIGHT TO SELL THE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT OR OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND
STATE SECURITIES LAWS).  SUCH PURCHASER IS ACQUIRING THE SECURITIES HEREUNDER IN
THE ORDINARY COURSE OF ITS BUSINESS. SUCH PURCHASER DOES NOT HAVE ANY AGREEMENT
OR UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH ANY PERSON TO DISTRIBUTE ANY OF
THE SECURITIES.


 


(C)                                  PURCHASER STATUS.  AT THE TIME SUCH
PURCHASER WAS OFFERED THE SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS, AND
ON EACH DATE ON WHICH IT EXERCISES ANY WARRANTS, IT WILL BE EITHER: (I) AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7) OR
(A)(8) UNDER THE SECURITIES ACT OR (II) A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A(A) UNDER THE SECURITIES ACT.  SUCH PURCHASER IS NOT
REQUIRED TO BE REGISTERED AS A BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE
ACT.


 


(D)                                 EXPERIENCE OF SUCH PURCHASER.  SUCH
PURCHASER, EITHER ALONE OR TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH
KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS
TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT
IN THE SECURITIES, AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH
INVESTMENT.  SUCH PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT
IN THE SECURITIES AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF
SUCH INVESTMENT.


 


(E)                                  GENERAL SOLICITATION.  SUCH PURCHASER IS
NOT PURCHASING THE SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE,
GENERAL SOLICITATION OR OTHER COMMUNICATION REGARDING THE SECURITIES PUBLISHED
IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR
RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER GENERAL SOLICITATION OR GENERAL
ADVERTISEMENT.


 


(F)                                    RESIDENCE.  IF SUCH PURCHASER IS AN
INDIVIDUAL, THEN SUCH PURCHASER RESIDES IN THE STATE OR PROVINCE IDENTIFIED IN
THE ADDRESS OF SUCH PURCHASER SET FORTH ON THE SIGNATURE PAGE HERETO; IF SUCH
PURCHASER IS A PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR OTHER
ENTITY, THEN THE OFFICE OR OFFICES OF SUCH PURCHASER IN WHICH ITS

 

15

--------------------------------------------------------------------------------


 


INVESTMENT DECISION WAS MADE IS LOCATED AT THE ADDRESS OR ADDRESSES OF SUCH
PURCHASER SET FORTH ON THE SIGNATURE PAGE HERETO.


 


(G)                                 RULE 144.  SUBJECT TO SECTION 4.1(A), SUCH
PURCHASER ACKNOWLEDGES AND AGREES THAT THE SECURITIES ARE “RESTRICTED
SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT AS IN
EFFECT FROM TIME TO TIME AND MUST BE HELD INDEFINITELY UNLESS THEY ARE
SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.  SUCH PURCHASER HAS BEEN ADVISED OR IS AWARE OF THE
PROVISIONS OF RULE 144, WHICH PERMITS LIMITED RESALE OF SHARES PURCHASED IN A
PRIVATE PLACEMENT SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS, INCLUDING,
AMONG OTHER THINGS: THE AVAILABILITY OF CERTAIN CURRENT PUBLIC INFORMATION ABOUT
THE COMPANY, THE RESALE OCCURRING FOLLOWING THE REQUIRED HOLDING PERIOD UNDER
RULE 144 AND THE NUMBER OF SHARES BEING SOLD DURING ANY THREE-MONTH PERIOD NOT
EXCEEDING SPECIFIED LIMITATIONS.


 

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 


ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


 


IV.1                           TRANSFER RESTRICTIONS.


 


(A)                                  THE SECURITIES MAY ONLY BE DISPOSED OF IN
COMPLIANCE WITH STATE AND FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY
TRANSFER OF SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR RULE 144, TO THE COMPANY OR TO AN AFFILIATE OF A PURCHASER, THE
COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE COMPANY AN OPINION
OF COUNSEL SELECTED BY THE TRANSFEROR AND REASONABLY ACCEPTABLE TO THE COMPANY,
THE FORM AND SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH
TRANSFERRED SECURITIES UNDER THE SECURITIES ACT.  AS A CONDITION OF TRANSFER,
ANY SUCH TRANSFEREE SHALL AGREE IN WRITING TO BE BOUND BY THE TERMS OF THIS
AGREEMENT AND SHALL HAVE THE RIGHTS OF A PURCHASER UNDER THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT.


 


(B)                                 EACH PURCHASER AGREES TO THE IMPRINTING, SO
LONG AS IS REQUIRED BY THIS SECTION 4.1(B), OF THE FOLLOWING LEGEND ON ANY
CERTIFICATE EVIDENCING SECURITIES:


 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE

 

16

--------------------------------------------------------------------------------


 

EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith.  Further, no notice shall be
required of such pledge.  At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.

 


(C)                                  CERTIFICATES EVIDENCING THE SHARES AND
WARRANT SHARES SHALL NOT CONTAIN ANY LEGEND (INCLUDING THE LEGEND SET FORTH IN
SECTION 4.1(B)), (I) WHILE A REGISTRATION STATEMENT (INCLUDING THE REGISTRATION
STATEMENT) COVERING THE RESALE OF SUCH SECURITY IS EFFECTIVE UNDER THE
SECURITIES ACT, OR (II) FOLLOWING ANY SALE OF SUCH SHARES OR WARRANT SHARES
PURSUANT TO RULE 144, OR (III) IF SUCH SHARES OR WARRANT SHARES ARE ELIGIBLE FOR
SALE UNDER RULE 144(K), OR (IV) IF SUCH LEGEND IS NOT REQUIRED UNDER APPLICABLE
REQUIREMENTS OF THE SECURITIES ACT (INCLUDING JUDICIAL INTERPRETATIONS AND
PRONOUNCEMENTS ISSUED BY THE STAFF OF THE COMMISSION).  THE COMPANY SHALL CAUSE
ITS COUNSEL TO ISSUE A LEGAL OPINION TO THE COMPANY’S TRANSFER AGENT PROMPTLY
AFTER THE EFFECTIVE DATE IF REQUIRED BY THE COMPANY’S TRANSFER AGENT TO EFFECT
THE REMOVAL OF THE LEGEND HEREUNDER.  IF ALL OR ANY PORTION OF A WARRANT IS
EXERCISED AT A TIME WHEN THERE IS AN EFFECTIVE REGISTRATION STATEMENT TO COVER
THE RESALE OF THE WARRANT SHARES, SUCH WARRANT SHARES SHALL BE ISSUED FREE OF
ALL LEGENDS.  THE COMPANY AGREES THAT FOLLOWING THE EFFECTIVE DATE RELATING TO
THE SHARES AND WARRANT SHARES OR AT SUCH TIME AS SUCH LEGEND IS NO LONGER
REQUIRED UNDER THIS SECTION 4.1(C), IT WILL, NO LATER THAN FIVE TRADING DAYS
FOLLOWING THE DELIVERY BY A PURCHASER TO THE COMPANY OR THE COMPANY’S TRANSFER
AGENT OF A CERTIFICATE REPRESENTING SHARES OR WARRANT SHARES, AS THE CASE MAY
BE, ISSUED WITH A RESTRICTIVE LEGEND (SUCH DATE, THE “LEGEND REMOVAL DATE”),
DELIVER OR CAUSE TO BE DELIVERED TO SUCH PURCHASER, EITHER DIRECTLY OR TO THE
DEPOSITORY TRUST COMPANY ACCOUNT ON THE HOLDER’S BEHALF VIA THE

 

17

--------------------------------------------------------------------------------


 


DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM, A CERTIFICATE REPRESENTING SUCH
SECURITIES THAT IS FREE FROM ALL RESTRICTIVE AND OTHER LEGENDS.  THE COMPANY MAY
NOT MAKE ANY NOTATION ON ITS RECORDS OR GIVE INSTRUCTIONS TO ANY TRANSFER AGENT
OF THE COMPANY THAT ENLARGE THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS
SECTION.


 


(D)                                 IN ADDITION TO SUCH PURCHASER’S OTHER
AVAILABLE REMEDIES, THE COMPANY SHALL PAY TO A PURCHASER, IN CASH, AS LIQUIDATED
DAMAGES AND NOT AS A PENALTY, FOR EACH $1,000 OF SHARES OR WARRANT SHARES (BASED
ON THE VWAP OF THE COMMON STOCK ON THE DATE SUCH SECURITIES ARE SUBMITTED TO THE
COMPANY’S TRANSFER AGENT) SUBJECT TO SECTION 4.1(C), $10 PER TRADING DAY
(INCREASING TO $20 PER TRADING DAY FIVE (5) TRADING DAYS AFTER SUCH DAMAGES HAVE
BEGUN TO ACCRUE) FOR EACH TRADING DAY AFTER SUCH FIFTH TRADING DAY AFTER THE
LEGEND REMOVAL DATE UNTIL SUCH CERTIFICATE IS DELIVERED. NOTHING HEREIN SHALL
LIMIT SUCH PURCHASER’S RIGHT TO PURSUE ACTUAL DAMAGES FOR THE COMPANY’S FAILURE
TO DELIVER CERTIFICATES REPRESENTING ANY SECURITIES AS REQUIRED BY THE
TRANSACTION DOCUMENTS, AND SUCH PURCHASER SHALL HAVE THE RIGHT TO PURSUE ALL
REMEDIES AVAILABLE TO IT AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, A
DECREE OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF.


 


(E)                                  EACH PURCHASER, SEVERALLY AND NOT JOINTLY
WITH THE OTHER PURCHASERS, AGREES THAT THE REMOVAL OF THE RESTRICTIVE LEGEND
FROM CERTIFICATES REPRESENTING SECURITIES AS SET FORTH IN THIS SECTION 4.1 IS
PREDICATED UPON THE COMPANY’S RELIANCE THAT THE PURCHASER WILL SELL ANY
SECURITIES PURSUANT TO EITHER THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, INCLUDING ANY APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, OR AN EXEMPTION
THEREFROM.


 


IV.2                           FURNISHING OF INFORMATION.  AS LONG AS ANY
PURCHASER OWNS SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN
EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL
REPORTS REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO
THE EXCHANGE ACT.  AS LONG AS ANY PURCHASER OWNS SECURITIES, IF THE COMPANY IS
NOT REQUIRED TO FILE REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH
TO THE PURCHASERS AND MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C)
SUCH INFORMATION AS IS REQUIRED FOR THE PURCHASERS TO SELL THE SECURITIES UNDER
RULE 144. THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS
ANY HOLDER OF SECURITIES MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM
TIME TO TIME TO ENABLE SUCH PERSON TO SELL SUCH SECURITIES WITHOUT REGISTRATION
UNDER THE SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY
RULE 144.


 


IV.3                           INTEGRATION.  THE COMPANY SHALL NOT SELL, OFFER
FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY
SECURITY (AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD
REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES
TO THE PURCHASERS OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE
SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY TRADING MARKET SUCH
THAT IT WOULD REQUIRE SHAREHOLDER APPROVAL PRIOR TO THE CLOSING OF SUCH OTHER
TRANSACTION UNLESS SHAREHOLDER APPROVAL IS OBTAINED BEFORE THE CLOSING OF SUCH
SUBSEQUENT TRANSACTION.


 


IV.4                           SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE
COMPANY SHALL, BY 8:30 A.M. EASTERN TIME ON THE TRADING DAY FOLLOWING THE
CLOSING DATE, ISSUE A PRESS RELEASE OR FILE A

 

18

--------------------------------------------------------------------------------


 


CURRENT REPORT ON FORM 8-K, IN EACH CASE REASONABLY ACCEPTABLE TO COUNSEL FOR
THE PLACEMENT AGENT DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
COMPANY AND SUCH COUNSEL FOR THE PLACEMENT AGENT SHALL CONSULT WITH EACH OTHER
IN ISSUING ANY PRESS RELEASES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY, AND NEITHER THE COMPANY NOR ANY PURCHASER SHALL ISSUE ANY SUCH PRESS
RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT WITHOUT THE PRIOR CONSENT OF
THE COMPANY, WITH RESPECT TO ANY PRESS RELEASE OF ANY PURCHASER, OR WITHOUT THE
PRIOR CONSENT OF COUNSEL TO THE PLACEMENT AGENT, WITH RESPECT TO ANY PRESS
RELEASE OF THE COMPANY, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, EXCEPT
IF SUCH DISCLOSURE IS REQUIRED BY LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL
PROMPTLY PROVIDE THE OTHER PARTY WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT OR
COMMUNICATION.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT PUBLICLY
DISCLOSE THE NAME OF ANY PURCHASER, OR INCLUDE THE NAME OF ANY PURCHASER IN ANY
FILING WITH THE COMMISSION OR ANY REGULATORY AGENCY OR TRADING MARKET, WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH PURCHASER, EXCEPT (I) AS REQUIRED BY FEDERAL
SECURITIES LAW IN CONNECTION WITH THE REGISTRATION STATEMENT CONTEMPLATED BY THE
REGISTRATION RIGHTS AGREEMENT AND (II) TO THE EXTENT SUCH DISCLOSURE IS REQUIRED
BY LAW OR TRADING MARKET REGULATIONS, IN WHICH CASE THE COMPANY SHALL PROVIDE
THE PURCHASERS WITH PRIOR NOTICE OF SUCH DISCLOSURE PERMITTED UNDER SUBCLAUSE
(I) OR (II).


 


IV.5                           SHAREHOLDERS RIGHTS PLAN.  NO CLAIM WILL BE MADE
OR ENFORCED BY THE COMPANY OR, TO THE KNOWLEDGE OF THE COMPANY, ANY OTHER PERSON
THAT ANY PURCHASER IS AN “ACQUIRING PERSON” UNDER ANY SHAREHOLDERS RIGHTS PLAN
OR SIMILAR PLAN OR ARRANGEMENT IN EFFECT OR HEREAFTER ADOPTED BY THE COMPANY, OR
THAT ANY PURCHASER COULD BE DEEMED TO TRIGGER THE PROVISIONS OF ANY SUCH PLAN OR
ARRANGEMENT, BY VIRTUE OF RECEIVING SECURITIES UNDER THE TRANSACTION DOCUMENTS
OR UNDER ANY OTHER AGREEMENT BETWEEN THE COMPANY AND THE PURCHASERS.


 


IV.6                           NON-PUBLIC INFORMATION.  THE COMPANY COVENANTS
AND AGREES THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF WILL
PROVIDE ANY PURCHASER OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE
COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR
THERETO SUCH PURCHASER SHALL HAVE EXECUTED A WRITTEN AGREEMENT REGARDING THE
CONFIDENTIALITY AND USE OF SUCH INFORMATION.  THE COMPANY UNDERSTANDS AND
CONFIRMS THAT EACH PURCHASER SHALL BE RELYING ON THE FOREGOING REPRESENTATIONS
IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.


 


IV.7                           USE OF PROCEEDS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.7 ATTACHED HERETO, THE COMPANY SHALL USE THE NET PROCEEDS FROM THE
SALE OF THE SECURITIES HEREUNDER FOR WORKING CAPITAL PURPOSES AND NOT FOR THE
SATISFACTION OF ANY PORTION OF THE COMPANY’S DEBT (OTHER THAN PAYMENT OF TRADE
PAYABLES IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS AND PRIOR PRACTICES),
TO REDEEM ANY COMPANY EQUITY OR EQUITY EQUIVALENT SECURITIES OR TO SETTLE ANY
OUTSTANDING LITIGATION.


 


IV.8                           INDEMNIFICATION OF PURCHASERS.  SUBJECT TO THE
PROVISIONS OF THIS SECTION 4.8, THE COMPANY WILL INDEMNIFY AND HOLD THE
PURCHASERS AND THEIR DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS, EMPLOYEES AND
AGENTS (EACH, A “PURCHASER PARTY”) HARMLESS FROM ANY AND ALL LOSSES,
LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND EXPENSES,
INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE
ATTORNEYS’ FEES AND COSTS OF INVESTIGATION THAT ANY SUCH PURCHASER PARTY MAY
SUFFER OR INCUR AS A RESULT OF OR RELATING TO (A) ANY BREACH OF ANY OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS
AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS OR (B) ANY ACTION INSTITUTED

 

19

--------------------------------------------------------------------------------


 


AGAINST A PURCHASER, OR ANY OF THEM OR THEIR RESPECTIVE AFFILIATES, BY ANY
STOCKHOLDER OF THE COMPANY WHO IS NOT AN AFFILIATE OF SUCH PURCHASER, WITH
RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS
(UNLESS SUCH ACTION IS BASED UPON A BREACH OF SUCH PURCHASER’S REPRESENTATION,
WARRANTIES OR COVENANTS UNDER THE TRANSACTION DOCUMENTS OR ANY AGREEMENTS OR
UNDERSTANDINGS SUCH PURCHASER MAY HAVE WITH ANY SUCH STOCKHOLDER OR ANY
VIOLATIONS BY THE PURCHASER OF STATE OR FEDERAL SECURITIES LAWS OR ANY CONDUCT
BY SUCH PURCHASER WHICH CONSTITUTES FRAUD, GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR MALFEASANCE).  IF ANY ACTION SHALL BE BROUGHT AGAINST ANY PURCHASER PARTY IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO THIS AGREEMENT, SUCH
PURCHASER PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING, AND THE COMPANY
SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH COUNSEL OF ITS OWN
CHOOSING.  ANY PURCHASER PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL
IN ANY SUCH ACTION AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH PURCHASER PARTY EXCEPT
TO THE EXTENT THAT (I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED
BY THE COMPANY IN WRITING, (II) THE COMPANY HAS FAILED AFTER A REASONABLE PERIOD
OF TIME TO ASSUME SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III) IN SUCH ACTION
THERE IS, IN THE REASONABLE OPINION OF SUCH SEPARATE COUNSEL, A MATERIAL
CONFLICT ON ANY MATERIAL ISSUE BETWEEN THE POSITION OF THE COMPANY AND THE
POSITION OF SUCH PURCHASER PARTY.  THE COMPANY WILL NOT BE LIABLE TO ANY
PURCHASER PARTY UNDER THIS AGREEMENT (I) FOR ANY SETTLEMENT BY AN PURCHASER
PARTY EFFECTED WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; OR (II) TO THE EXTENT, BUT ONLY TO THE EXTENT
THAT A LOSS, CLAIM, DAMAGE OR LIABILITY IS ATTRIBUTABLE TO ANY PURCHASER PARTY’S
BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE
BY THE PURCHASERS IN THIS AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS.


 


IV.9                           RESERVATION OF COMMON STOCK.  AS OF THE DATE
HEREOF, THE COMPANY HAS RESERVED AND THE COMPANY SHALL CONTINUE TO RESERVE AND
KEEP AVAILABLE AT ALL TIMES, FREE OF PREEMPTIVE RIGHTS, A SUFFICIENT NUMBER OF
SHARES OF COMMON STOCK FOR THE PURPOSE OF ENABLING THE COMPANY TO ISSUE SHARES
PURSUANT TO THIS AGREEMENT AND WARRANT SHARES PURSUANT TO ANY EXERCISE OF THE
WARRANTS.


 


IV.10                     LISTING OF COMMON STOCK.  THE COMPANY HEREBY AGREES TO
USE COMMERCIALLY REASONABLY EFFORTS TO MAINTAIN THE LISTING OF THE COMMON STOCK
ON THE TRADING MARKET, AND AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE
CLOSING (BUT NOT LATER THAN THE EARLIER OF THE EFFECTIVE DATE AND THE FIRST
ANNIVERSARY OF THE CLOSING DATE) TO LIST ALL OF THE SHARES AND WARRANT SHARES ON
THE TRADING MARKET. THE COMPANY FURTHER AGREES, IF THE COMPANY APPLIES TO HAVE
THE COMMON STOCK TRADED ON ANY OTHER TRADING MARKET, IT WILL INCLUDE IN SUCH
APPLICATION ALL OF THE SHARES AND WARRANT SHARES, AND WILL TAKE SUCH OTHER
ACTION AS IS NECESSARY TO CAUSE THE SHARES AND WARRANT SHARES TO BE LISTED ON
SUCH OTHER TRADING MARKET AS PROMPTLY AS POSSIBLE.  THE COMPANY WILL TAKE ALL
ACTION REASONABLY NECESSARY TO CONTINUE THE LISTING AND TRADING OF ITS COMMON
STOCK ON A TRADING MARKET AND WILL COMPLY IN ALL RESPECTS WITH THE COMPANY’S
REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF THE TRADING
MARKET.


 


IV.11                     PARTICIPATION IN FUTURE FINANCING.  FROM THE DATE
HEREOF UNTIL 90 DAYS AFTER THE EFFECTIVE DATE, THE COMPANY SHALL NOT EFFECT A
FINANCING OF ITS COMMON STOCK OR COMMON STOCK EQUIVALENTS (A “SUBSEQUENT
FINANCING”) UNLESS (I) THE COMPANY DELIVERS TO EACH OF THE PURCHASERS HEREUNDER
A WRITTEN NOTICE AT LEAST 10 TRADING DAYS PRIOR TO THE CLOSING OF SUCH

 

20

--------------------------------------------------------------------------------


 


SUBSEQUENT FINANCING (THE “SUBSEQUENT FINANCING NOTICE”) OF ITS INTENTION TO
EFFECT SUCH SUBSEQUENT FINANCING, WHICH SUBSEQUENT FINANCING NOTICE SHALL
DESCRIBE IN REASONABLE DETAIL THE PROPOSED TERMS OF SUCH SUBSEQUENT FINANCING,
THE AMOUNT OF PROCEEDS INTENDED TO BE RAISED THEREUNDER, THE PERSON WITH WHOM
SUCH SUBSEQUENT FINANCING IS PROPOSED TO BE EFFECTED, AND ATTACHED TO WHICH
SHALL BE A TERM SHEET OR SIMILAR DOCUMENT RELATING THERETO AND (II) SUCH
PURCHASER SHALL NOT HAVE NOTIFIED THE COMPANY BY 6:30 P.M. (NEW YORK CITY TIME)
ON THE FIFTH (5TH) TRADING DAY AFTER ITS RECEIPT OF THE SUBSEQUENT FINANCING
NOTICE OF ITS WILLINGNESS TO PROVIDE (OR TO CAUSE ITS DESIGNEE TO PROVIDE),
SUBJECT TO COMPLETION OF MUTUALLY ACCEPTABLE DOCUMENTATION, UP TO ITS PRO-RATA
PORTION (AS DEFINED BELOW) OF 50% OF PROCEEDS TO BE RAISED IN SUCH SUBSEQUENT
FINANCING (THE “SUBSEQUENT FINANCING PERCENTAGE”) TO THE COMPANY ON THE SAME
TERMS SET FORTH IN THE SUBSEQUENT FINANCING NOTICE. IF ONE OR MORE PURCHASERS
SHALL FAIL TO SO NOTIFY THE COMPANY OF THEIR WILLINGNESS TO PARTICIPATE IN THEIR
PRO-RATA PORTION OF THE SUBSEQUENT FINANCING PERCENTAGE, THE COMPANY MAY EFFECT
THE REMAINING PORTION OF SUCH SUBSEQUENT FINANCING ON THE TERMS AND TO THE
PERSONS SET FORTH IN THE SUBSEQUENT FINANCING NOTICE; PROVIDED THAT THE COMPANY
MUST PROVIDE THE PURCHASERS WITH A SECOND SUBSEQUENT FINANCING NOTICE, AND THE
PURCHASERS WILL AGAIN HAVE THE RIGHT OF FIRST REFUSAL SET FORTH ABOVE IN THIS
SECTION 4.11, IF THE SUBSEQUENT FINANCING SUBJECT TO THE INITIAL SUBSEQUENT
FINANCING NOTICE IS NOT CONSUMMATED FOR ANY REASON ON THE TERMS SET FORTH IN
SUCH SUBSEQUENT FINANCING NOTICE WITHIN 60 TRADING DAYS AFTER THE DATE OF THE
INITIAL SUBSEQUENT FINANCING NOTICE WITH THE PERSON IDENTIFIED IN THE SUBSEQUENT
FINANCING NOTICE.  “PRO RATA PORTION” IS THE RATIO OF (X) SUCH PURCHASER’S
SUBSCRIPTION AMOUNT AND (Y) THE AGGREGATE SUM OF ALL OF THE SUBSCRIPTION
AMOUNTS.  IF ANY PURCHASER NO LONGER HOLDS ANY SHARES, THEN THE PRO RATA
PORTIONS SHALL BE RE-ALLOCATED AMONG THE REMAINING PURCHASERS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THIS SECTION 4.11 SHALL NOT APPLY IN RESPECT OF
THE ISSUANCE OF THE FOLLOWING: (A) SHARES OF COMMON STOCK, OPTIONS OR WARRANTS
TO EMPLOYEES, KEY CONSULTANTS, SERVICE PROVIDERS, ADVISORS, OFFICERS OR
DIRECTORS OF THE COMPANY PURSUANT TO ANY STOCK OR OPTION PLAN DULY ADOPTED BY A
MAJORITY OF THE NON-EMPLOYEE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY OR
A MAJORITY OF THE MEMBERS OF A COMMITTEE OF NON-EMPLOYEE DIRECTORS ESTABLISHED
FOR SUCH PURPOSE, (B) SECURITIES UPON THE EXERCISE OF OR CONVERSION OF ANY
CONVERTIBLE SECURITIES, OPTIONS OR WARRANTS ISSUED AND OUTSTANDING ON THE DATE
OF THIS AGREEMENT, PROVIDED THAT SUCH SECURITIES HAVE NOT BEEN AMENDED SINCE THE
DATE OF THIS AGREEMENT, (C) SECURITIES IN CONNECTION WITH ACQUISITIONS OR
STRATEGIC INVESTMENTS (INCLUDING, WITHOUT LIMITATION, ANY LICENSING OR
DISTRIBUTION ARRANGEMENTS), THE PRIMARY PURPOSE OF WHICH IS NOT TO RAISE CAPITAL
(EXCEPT AS IN (E) BELOW), (D) SECURITIES TO FINANCIAL INSTITUTIONS OR LESSORS IN
CONNECTION WITH COMMERCIAL CREDIT ARRANGEMENTS, EQUIPMENT FINANCINGS OR SIMILAR
TRANSACTIONS, WHERE THE PRINCIPAL CONSIDERATION FOR SUCH TRANSACTION IS NOT THE
ISSUANCE OF SUCH SECURITIES, OR (E) ANY WARRANTS ISSUED TO JP CAREY SECURITIES
INC. AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE THEREOF.


 


IV.12                     SUBSEQUENT EQUITY SALES.  FROM THE DATE HEREOF UNTIL
30 DAYS AFTER THE EFFECTIVE DATE, NEITHER THE COMPANY NOR ANY SUBSIDIARY SHALL
ISSUE SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS; PROVIDED, HOWEVER, THE
30 DAY PERIOD SET FORTH IN THIS SECTION 4.12 SHALL BE EXTENDED FOR THE NUMBER OF
TRADING DAYS DURING SUCH PERIOD IN WHICH (Y) TRADING IN THE COMMON STOCK IS
SUSPENDED BY ANY TRADING MARKET, OR (Z) FOLLOWING THE EFFECTIVE DATE, THE
REGISTRATION STATEMENT IS NOT EFFECTIVE OR THE PROSPECTUS INCLUDED IN THE
REGISTRATION STATEMENT MAY NOT BE USED BY THE PURCHASERS FOR THE RESALE OF THE
SHARES AND WARRANT SHARES.

 

21

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING, THIS SECTION 4.12 SHALL NOT APPLY IN RESPECT OF
THE ISSUANCE OF: (A) SHARES OF COMMON STOCK, OPTIONS OR WARRANTS TO EMPLOYEES,
KEY CONSULTANTS, SERVICE PROVIDERS, ADVISORS, OFFICERS OR DIRECTORS OF THE
COMPANY PURSUANT TO ANY STOCK OR OPTION PLAN DULY ADOPTED BY A MAJORITY OF THE
NON-EMPLOYEE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY OR A MAJORITY OF
THE MEMBERS OF A COMMITTEE OF NON-EMPLOYEE DIRECTORS ESTABLISHED FOR SUCH
PURPOSE, (B) SECURITIES UPON THE EXERCISE OF OR CONVERSION OF ANY CONVERTIBLE
SECURITIES, OPTIONS OR WARRANTS ISSUED AND OUTSTANDING ON THE DATE OF THIS
AGREEMENT, PROVIDED THAT SUCH SECURITIES HAVE NOT BEEN AMENDED SINCE THE DATE OF
THIS AGREEMENT, (C) SECURITIES IN CONNECTION WITH ACQUISITIONS OR STRATEGIC
INVESTMENTS (INCLUDING, WITHOUT LIMITATION, ANY LICENSING OR DISTRIBUTION
ARRANGEMENTS), THE PRIMARY PURPOSE OF WHICH IS NOT TO RAISE CAPITAL (EXCEPT AS
IN (E) BELOW), (D) SECURITIES TO FINANCIAL INSTITUTIONS OR LESSORS IN CONNECTION
WITH COMMERCIAL CREDIT ARRANGEMENTS, EQUIPMENT FINANCINGS OR SIMILAR
TRANSACTIONS, WHERE THE PRINCIPAL CONSIDERATION FOR SUCH TRANSACTION IS NOT THE
ISSUANCE OF SUCH SECURITIES OR (E) ANY WARRANTS ISSUED TO JP CAREY SECURITIES
INC. AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE THEREOF.


 


IV.13                     EQUAL TREATMENT OF PURCHASERS.  NO CONSIDERATION SHALL
BE OFFERED OR PAID TO ANY PERSON TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION
OF ANY PROVISION OF ANY OF THE TRANSACTION DOCUMENTS UNLESS THE SAME
CONSIDERATION IS ALSO OFFERED TO ALL OF THE PARTIES TO THE TRANSACTION
DOCUMENTS. FOR CLARIFICATION PURPOSES, THIS PROVISION CONSTITUTES A SEPARATE
RIGHT GRANTED TO EACH PURCHASER BY THE COMPANY AND NEGOTIATED SEPARATELY BY EACH
PURCHASER, AND IS INTENDED TO TREAT FOR THE COMPANY THE PURCHASERS AS A CLASS
AND SHALL NOT IN ANY WAY BE CONSTRUED AS THE PURCHASERS ACTING IN CONCERT OR AS
A GROUP WITH RESPECT TO THE PURCHASE, DISPOSITION OR VOTING OF SECURITIES OR
OTHERWISE.


 


ARTICLE V
MISCELLANEOUS


 


V.1                               FEES AND EXPENSES.  THE COMPANY AGREES TO PAY
$20,000 TO J.P. CAREY SECURITIES, INC. FOR ITS LEGAL FEES AND EXPENSES INCURRED
IN CONNECTION WITH THE INVESTIGATION AND NEGOTIATION OF THE TRANSACTION AND THE
PREPARATION AND NEGOTIATION OF THE TRANSACTION DOCUMENTS.  EXCEPT AS OTHERWISE
SET FORTH IN THIS AGREEMENT, EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS
ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES
INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY SHALL PAY ALL STAMP AND
OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE SALE OF THE SECURITIES.


 


V.2                               ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS,
TOGETHER WITH THE EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT
TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH
DOCUMENTS, EXHIBITS AND SCHEDULES.


 


V.3                               NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF
(A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED
HERETO

 

22

--------------------------------------------------------------------------------


 


PRIOR TO 6:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (B) THE NEXT TRADING
DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED
VIA FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED
HERETO ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK CITY
TIME) ON ANY TRADING DAY, (C) THE SECOND TRADING DAY FOLLOWING THE DATE OF
MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR (D)
UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. 
THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS SET FORTH ON THE
SIGNATURE PAGES ATTACHED HERETO.


 


V.4                               AMENDMENTS; WAIVERS.  NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE
CASE OF AN AMENDMENT, BY THE COMPANY AND EACH OF THE PURCHASER OR, IN THE CASE
OF A WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS
SOUGHT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY
TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.


 


V.5                               CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR
CONVENIENCE ONLY, DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE
DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN
THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PARTY.


 


V.6                               SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND
PERMITTED ASSIGNS.  THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS. ANY
PURCHASER MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT TO ANY PERSON TO WHOM SUCH PURCHASER ASSIGNS OR TRANSFERS ANY
SECURITIES.


 


V.7                               NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT
IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH
IN SECTION 4.5.


 


V.8                               GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. 
ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER OR INCONVENIENT VENUE FOR SUCH PROCEEDING.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF

 

23

--------------------------------------------------------------------------------


 


VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.  IF EITHER PARTY SHALL
COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS AGREEMENT,
THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE REIMBURSED BY
THE OTHER PARTY FOR ITS ATTORNEYS FEES AND OTHER COSTS AND EXPENSES INCURRED
WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR
PROCEEDING.


 


V.9                               SURVIVAL.  THE REPRESENTATIONS, WARRANTIES AND
COVENANTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND DELIVERY AND/OR
EXERCISE OF THE SECURITIES, AS APPLICABLE.


 


V.10                         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE
AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN
SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT
BOTH PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY
SIGNATURE IS DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A
VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH
SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE
SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


 


V.11                         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE
UPON A VALID AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR,
AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS
AGREEMENT.


 


V.12                         RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR
PROVISIONS OF) THE TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A
RIGHT, ELECTION, DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY
DOES NOT TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN
PROVIDED, THEN SUCH PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION
FROM TIME TO TIME UPON WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE,
DEMAND OR ELECTION IN WHOLE OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS
AND RIGHTS.


 


V.13                         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR
INSTRUMENT EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED,
THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR
AND UPON CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW
CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND
REASONABLE INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR
INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY
COSTS ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.


 


V.14                         REMEDIES.  IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF
DAMAGES, EACH OF THE PURCHASERS AND THE

 

24

--------------------------------------------------------------------------------


 


COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE TRANSACTION
DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE ADEQUATE
COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF OBLIGATIONS
DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN ANY ACTION FOR
SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A REMEDY AT LAW
WOULD BE ADEQUATE.


 


V.15                         PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY
MAKES A PAYMENT OR PAYMENTS TO ANY PURCHASER PURSUANT TO ANY TRANSACTION
DOCUMENT OR A PURCHASER ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH
PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART
THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID
OR OTHERWISE RESTORED TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON
UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR
FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY
SUCH RESTORATION THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


V.16                         INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND
RIGHTS.  THE OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO
PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS
OF ANY OTHER PURCHASER UNDER ANY TRANSACTION DOCUMENT. THE DECISION OF EACH
PURCHASER TO PURCHASE SECURITIES PURSUANT TO THIS AGREEMENT HAS BEEN MADE BY
SUCH PURCHASER INDEPENDENTLY OF ANY OTHER PURCHASER AND INDEPENDENTLY OF ANY
INFORMATION, MATERIALS, STATEMENTS OR OPINIONS AS TO THE BUSINESS, AFFAIRS,
OPERATIONS, ASSETS, PROPERTIES, LIABILITIES, RESULTS OF OPERATIONS, CONDITION
(FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY OR OF THE SUBSIDIARY WHICH
MAY HAVE BEEN MADE OR GIVEN BY ANY OTHER PURCHASER OR BY ANY AGENT OR EMPLOYEE
OF ANY OTHER PURCHASER, AND NO PURCHASER OR ANY OF ITS AGENTS OR EMPLOYEES SHALL
HAVE ANY LIABILITY TO ANY OTHER PURCHASER (OR ANY OTHER PERSON) RELATING TO OR
ARISING FROM ANY SUCH INFORMATION, MATERIALS, STATEMENTS OR OPINIONS.  NOTHING
CONTAINED HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY
PURCHASER PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR
CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS
A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENT.  EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT
AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION, THE RIGHTS ARISING OUT OF
THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.  EACH PURCHASER HAS BEEN REPRESENTED BY ITS OWN
SEPARATE LEGAL COUNSEL IN THEIR REVIEW AND NEGOTIATION OF THE TRANSACTION
DOCUMENTS.  FOR REASONS OF ADMINISTRATIVE CONVENIENCE ONLY, PURCHASERS AND THEIR
RESPECTIVE COUNSEL HAVE CHOSEN TO COMMUNICATE WITH THE COMPANY THROUGH FELDMAN
WEINSTEIN LLP.  FELDMAN WEINSTEIN LLP DOES NOT REPRESENT THE PURCHASERS BUT ONLY
J.P. CAREY SECURITIES, INC.  THE COMPANY HAS ELECTED TO PROVIDE ALL PURCHASERS
WITH THE SAME TERMS AND TRANSACTION DOCUMENTS FOR THE CONVENIENCE OF THE COMPANY
AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY THE PURCHASERS.


 


V.17                         LIQUIDATED DAMAGES.  THE COMPANY’S OBLIGATIONS TO
PAY ANY LIQUIDATED DAMAGES OR OTHER AMOUNTS OWING UNDER THE TRANSACTION
DOCUMENTS IS A CONTINUING OBLIGATION OF

 

25

--------------------------------------------------------------------------------


 


THE COMPANY AND SHALL NOT TERMINATE UNTIL ALL UNPAID LIQUIDATED DAMAGES AND
OTHER AMOUNTS HAVE BEEN PAID NOTWITHSTANDING THE FACT THAT THE INSTRUMENT OR
SECURITY PURSUANT TO WHICH SUCH LIQUIDATED DAMAGES OR OTHER AMOUNTS ARE DUE AND
PAYABLE SHALL HAVE BEEN CANCELED.


 

(Signature Page Follows)

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

WAVE SYSTEMS CORP.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY

 

 

LEFT BLANK SIGNATURE PAGE FOR

 

 

PURCHASER FOLLOWS]

 

 

27

--------------------------------------------------------------------------------


 

[PURCHASERS SIGNATURE PAGE – WAVX]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

[PURCHASER]

Address for Notice:

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

Subscription Amount:  $

 

Shares:

 

Warrant Shares:

 

 

 

[PURCHASER’S SIGNATURE PAGES FOLLOW]

 

28

--------------------------------------------------------------------------------


 

[PURCHASERS SIGNATURE PAGE – WAVX]

 

[PURCHASER]

Address for Notice:

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

Subscription Amount:  $

 

Shares:

 

Warrant Shares:

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Wave Systems Corp.

Bank ABA/Routing #:  021001088

Account #:  610185055

 

 

HSBC Bank

452 Fifth Avenue

New York, NY  10018

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(a) to the

STOCK PURCHASE AGREEMENT FOR

WAVE SYSTEMS CORP.

 

LIST OF SUBSIDIARIES

 

Name of Subsidiary

 

State or Country of Incorporation

 

 

 

Wave Systems Holdings, Inc. (1)

 

Delaware

WaveXpress, Inc. (2)(3)

 

Delaware

Earthquest, Ltd. (1)

 

England

GlobalWave Limited (1)

 

England

 

--------------------------------------------------------------------------------

(1)           Wholly-owned subsidiary of Wave Systems Corp.

 

(2)           WaveXpress ownership:

 

5.16

 

Shareholder

 

Ownership Percentage

 

 

 

 

 

 

 

Wave Systems Corp.

 

 

 

69.1

%

Sarnoff Corporation

 

 

 

25.6

%

Others

 

 

 

5.3

%

Total

 

 

 

100.0

%

 

(3)           WaveXpress, Inc. convertible securities, options and warrants:

 

Description

 

Security Holder

 

Number of Shares issuable
upon exercise or conversion

 

 

 

 

 

 

 

Convertible Notes

 

Wave Systems Corp.

 

13,834,048

 

Warrants

 

Wave Systems Corp.

 

694,444

 

Convertible preferred Stock

 

Sarnoff Corporation

 

946,667

 

Employee Stock Options

 

Employees

 

1,402,841

 

 

The Stockholder Agreement between Wave, WaveXpress and Sarnoff Corporation dated
October 15, 1999 contains certain restrictions on the transfer of shares or any
convertible securities of WaveXpress, Inc.

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(g) to the

STOCK PURCHASE AGREEMENT FOR

WAVE SYSTEMS CORP.

 

CAPITAL STOCK ISSUED AND OUTSTANDING AS OF NOVEMBER 5, 2003:

 

 

 

ARTICLE VI
Par Value

 

ARTICLE VII
Shares Authorized

 

Shares Issued and
Outstanding

 

 

 

 

 

 

 

 

 

Class A Common

 

$

0.01

 

120,000,000

 

63,374,124

 

Class B Common (1) (2)

 

$

0.01

 

13,000,000

 

205,725

 

Preferred

 

$

0.01

 

2,000,000

 

0

 

Total

 

 

 

135,000,000

 

63,579,849

 

 

--------------------------------------------------------------------------------

(1)     Shares of Class B Common Stock are convertible into shares of Class A
Common Stock on a one-for-one basis at the option of the holder.

 

(2)     Holders of Class B Common Stock are entitled to one vote per share on
all matters submitted to a vote of the stockholders, except that holders of
Class B Common Stock will have five votes per share in cases where one or more
directors are nominated for election by persons other than Wave’s Board of
Directors and where there is a vote on any merger, consolidation or other
similar transaction which is not recommended by Wave’s Board of Directors.  In
addition, holders of Class B Common Stock will have five votes per share on all
matters submitted to a vote of the stockholders in the event that any person or
group of persons acquires beneficial ownership of 20% or more of the outstanding
voting securities of Wave.

 

OPTIONS AND WARRANTS OUTSTANDING AND REGISTRATION RIGHTS:

 

Options granted pursuant to Employee Stock Option plans

 

9,119,476

 

Warrants Outstanding

 

195,154

 

 

Wave granted registration rights in respect of warrants issued to a consultant
(the “Consultant”) to purchase up to 44,365 shares of its Class A Common Stock
in connection with a Sales Representative Agreement (the “Sales Rep. Agreement”)
between Wave and the Consultant.  Pursuant to the Sales Rep. Agreement, Wave
agreed that in the event that it files a registration statement relating to an
offering of securities, it shall include in such registration statement, all or
any part of the shares issuable pursuant to the Consultant’s warrants except
that if, in connection with any underwritten public offering the managing
underwriter(s) thereof impose a limitation on the number of shares of Common
Stock that may be included in the registration statement because, in such
underwriter(s)’ judgment, marketing or other factors dictate such limitation is
necessary to facilitate public distribution, then Wave shall be obligated to
include in the registration statement only such limited portion of the
Consultant’s warrant shares.

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(s) to the

STOCK PURCHASE AGREEMENT FOR

WAVE SYSTEMS CORP.

 

CERTAIN FEES:

 

In addition to the fees set forth in the Agreement,  the Company is party to an
agreement with Burnham Hill Partners, LLC (“Burnham Hill”)  pursuant to which
Burnham Hill shall be allowed to participate and earn up to twenty percent (20%)
of the investment banking fees paid by the Company in the Company’s next equity
financing with a minimum of ten percent (10%) in any offering managed by another
firm in respect to Purchasers originally contacted by Burnham Hill.

 

33

--------------------------------------------------------------------------------